DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 76, 80, 81, 85-92, 97, and 98 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fernandez et al. (Pub. No. US 2011/0313415).
Regarding claims 1, 76, 80, 81, 85-92, 97, and 98, Fernandez et al. discloses a retractor (figures 14A-14C) for supporting or moving at least a portion of an internal organ of a patient (the device is capable of doing so if one so desires), the retractor comprising: a retractor body 166a, 170 comprising at least a first magnetic portion 138a, 138b, 226 (figure 14A; paragraphs 0098 and 0107), a first linkage 170, and a second linkage 166, wherein the retractor body has a low-profile configuration (similar to figure 13G) and an expansive configuration (14C) for atraumatically moving at least a portion of the internal organ in contact with the first linkage and the second linkage 170, 166 (paragraphs 0103, 0107, 0108, 0112- an organ which is in contact with elements 166, 170 can be moved atraumatically while the cautery tool is switched off or if the cautery tool is a hook, as described in paragraphs 0103 and 0112.  For example, an organ which is contacted by the first and second linkages can be atraumatically moved when the external magnet is used to re-position the retractor); wherein at least a first portion of the retractor body is configured to be repelled by an applied magnetic force and simultaneously at least a second portion of the retractor body is configured to be attracted by the applied magnetic force (It is noted that the limitation is a recitation of intended use.  The claim does not require an applied magnetic force.  As long as the prior art device can perform the intended use recitation, it meets the claim limitation.   Paragraphs 0099, 0104-0105, and 0107 disclose that the retractor body has magnets 138a, 138b.  Paragraph 0099 discloses that the magnets 138a, 138b can have opposite polarity from each other.  For example, one of the magnets 138a, 138b can have its north pole oriented toward the coupling side while the other of the magnets can have its south pole oriented toward the coupling side.  In this scenario, an applied magnetic force having a south pole oriented toward the coupling side would attract the magnet 138a, 138b having its north pole oriented toward the coupling side and repel the magnet 138a, 138b having its south pole oriented toward the coupling side).  In response to the applied magnetic force, the retractor body is configured to pivot about a pivot point located on an end of the retractor body (this is an intended use recitation.  The retractor body can perform the recited function if an applied magnetic force as described above is brought into close proximity to the magnets 138a, 138b of the retractor body.  The end of the retractor body having the south pole magnet 138a or 138b facing the coupling side will pivot away from the applied magnetic force about a pivot point located at the end of the retractor body having the north pole facing magnet facing the coupling side).  The retractor body in the expansive configuration defines a platform (figures 14A-14C).  The first linkage and second linkage 166, 170 are substantially overlapped with one another in the low-profile configuration (i.e., as shown in figure 15B), and spread apart from one another in the expansive configuration (figure 14A).  The first linkage comprises a first elongated retractor body member 170 comprising a first end configured to engage the internal organ (figure 14A; paragraph 0108.  Element 170 can engage an internal organ if one so desires).  The first elongated retractor body member 170 is substantially rigid (figure 14A).  The first elongated retractor body member comprises a second end on which the first magnetic portion 226 is disposed (figure 14A; paragraph 0107).  The second linkage 166a comprises a second elongated retractor body member 166a coupled to the first elongated retractor body member 170 (figure 14A).  The second elongated retractor body member 166a comprises a second magnetic portion 138a disposed on a first end of the 3 200369185Application No.: 15/728,297Docket No.: LVMG-005/01US 317763-2023 second elongated retractor body member, and a third magnetic portion 138b disposed on a second end of the second elongated retractor body member (figure 14a; paragraph 0098).  The first magnetic portion 226 has a first polarity and the second and third magnetic portions have a second polarity opposite the first polarity (paragraphs 0098 and 0107).  The second elongated retractor body member 166a is substantially rigid (figure 14A).  In the expansive configuration of the retractor body defines a substantially planar surface, and wherein the retractor body is configured to exert a force on at least a portion of the internal organ in a direction substantially normal to the substantially planar surface (figure 14A, if an organ is placed between the retractor body and the internal surface of the body cavity, the claim limitation can be met).  In response to the applied magnetic force, the retractor body is configured to repel away from an abdominal wall and toward the internal organ (It is noted that the limitation is a recitation of intended use.  As long as the prior art device can perform the intended use recitation, it meets the claim limitation.   Paragraphs 0099, 0104-0105, and 0107 disclose that the retractor body has magnets 138a, 138b.  Those magnets can be repelled by a magnet having the same polarity, which would cause the retractor body to repel away from an abdominal wall and toward the internal organ).  In response to the applied magnetic force, the retractor body is configured to exert a force on at least a portion of the internal organ (It is noted that the limitation is a recitation of intended use.  As long as the prior art device can perform the intended use recitation, it meets the claim limitation.   Paragraphs 0099, 0104-0105, and 0107 disclose that the retractor body has magnets 138a, 138b.  Those magnets can be repelled by a magnet having the same polarity, which would cause the retractor body to repel away from an abdominal wall and toward the internal organ, thereby exerting a force on the internal organ).
Claim 94 is rejected under 35 U.S.C. 103 as being unpatentable over Charles (Pub. No. US 2007/0270629).
Regarding claim 94, Charles discloses: a system for supporting or moving at least a portion of an internal organ of a patient (figure 9), the system comprising:4 218522124 v2Application No.: 15/728,297Docket No.: LVMG-005/01US 317763-2023a retractor 51 comprising at least one magnetic portion (paragraph 0006, 0023), wherein the retractor rotates between a first low-profile configuration for passing through an incision into a surgical site within the patient (figure 8) and a second expansive configuration for engaging at least a portion of the internal organ (figure 9- the arms 54 rotate about their attachment point to element 52 in order to expand the retractor); and a magnetic control component 30 to be placed over the surgical site external to the patient and induce a magnetic field to repel at least a portion of the retractor 51 away from the magnetic control component 30 (paragraph 0019 and 0022).
Allowable Subject Matter
Claims 95 and 96 are allowed.
Response to Arguments
First, it is noted that Applicant’s amendments have overcome the drawing objections and the 35 U.S.C. 112 rejections.
Applicant's arguments filed 2/14/2022 have been fully considered but they are not persuasive. 
Applicant’s amendments/arguments have not overcome the 35 U.S.C. 102 rejection of claims 1, 76, 80, 81, 85-92, 97, and 98.  Claim 1 has been amended to recite that a first portion of the retractor body is configured to be repelled by an applied magnetic force and simultaneously at least a second portion of the retractor body is configured to be attracted by the applied magnetic force.  Since the magnetic force is not positively recited, as long as the prior art is capable of meeting the claimed limitations, it reads on the claim.  In the case of Fernandez et al., paragraph 0099 discloses that the magnets 138a and 138b can be configured with alternating polarity.  One of the magnets can have its north pole oriented toward the coupling side of the retractor while the other of the magnets can have its south pole oriented toward the coupling side.  In this scenario, an applied magnetic force having a south pole oriented toward the coupling side would attract the magnet 138a, 138b having its north pole oriented toward the coupling side and repel the magnet 138a, 138b having its south pole oriented toward the coupling side, thereby repelling a first portion of the retractor body and attracting a second portion of the retractor body.
With regard to claim 94, Applicant argues that Charles fails to disclose a system including “the retractor rotates between a first low profile configuration for passing through an incision into a surgical site within the patient and a second expansive configuration for engaging at least a portion of the internal organ”.  However, the office respectfully disagrees.  In figures 8 and 9, the arms 54 rotate from a low profile configuration to an expansive configuration.  The arms are attached to the main body 52 of the retractor at one end and pivot about the attached end in order to expand the retractor and engage the organ.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynnsy Summitt whose telephone number is (571)270-78567856.  The examiner can normally be reached on Monday through Thursday from 8am until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNNSY M SUMMITT/Primary Examiner, Art Unit 3773